Citation Nr: 1616801	
Decision Date: 04/27/16    Archive Date: 05/04/16

DOCKET NO.  08-39 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether the character of the appellant's discharge from service is a bar to entitlement to VA compensation benefits.


REPRESENTATION

Appellant represented by:	Eric A. Gang, Attorney


ATTORNEY FOR THE BOARD

C. Bruce, Counsel


INTRODUCTION

The appellant served on active duty from May 1974 to March 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which determined that the character of the appellant's discharge from service was a bar to VA compensation benefits.

In May 2010 and July 2011, the Board remanded the case for further evidentiary development.

In a May 2012 decision, the Board denied the claim.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court). Pursuant to a Joint Motion for Remand (JMR) dated in September 2013, the Court, in an October 2013 Order, vacated the Board's May 2012 decision and remanded the matter to the Board.  The Board remanded the case in July 2014 for further evidentiary development.  The case now returns for appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that the issue of whether the character of the appellant's discharge from service is a bar to entitlement to VA compensation benefits must unfortunately once again be remanded.  The Board regrets the additional delay. 

The Veteran has been determined to have been dishonorably discharged, which is a bar to VA benefits unless it can be shown that the Veteran was insane at the time he committed the offenses that led to the dishonorable discharge.

In the instant case, the Veteran was afforded a July 2015 VA opinion to address whether he was insane during his active duty service.  After reviewing the Veteran's military and medical history, the examiner determined that the appellant did not meet the criteria for the VA definition of insanity.  In this regard, the examiner noted that at the time of the appellant's enlistment in 1974, the time of the psychiatric examination in 1975, and at the time of his separation in 1978, the appellant was not described as being "mentally defective" (e.g. exhibiting symptoms of an intellectual disability) or "constitutionally psychopathic" (e.g. exhibiting evidence of a significant personality disorder).  Documentation did not report that the appellant exhibited symptoms of psychosis (e.g. grossly disorganized thinking, delusional beliefs, or experienced hallucinations).  The appellant was diagnosed with situational anxiety disorder in July 1975.  Descriptions of the appellant's change in performance at this time indicated that it was a temporary reduction in performance, and was in the process of resolving at the time of the diagnosis.  There was no evidence that symptoms of the appellant's diagnosis were ongoing at the time of his misconduct, beyond the appellant's own retrospective report.  While the appellant departed from acceptable standards of behavior in breaking the rules which resulted in his discharge, the appellant's diagnosis and its symptoms would not have caused a "prolonged deviation from his normal method of behavior," or caused the Veteran to engage in behaviors that "interfere with the peace of society."  Therefore, the Veteran was less likely than not insane during his military service when he committed his various offenses.

In contrast, a May 2015 private opinion, provided by A.L.G, stated that it was her professional opinion that the appellant was mentally incompetent and insane as defined by VA at the time he went AWOL and when he committed the other offenses.  It was her opinion that the appellant's discharge examination did not specifically assess his condition of posttraumatic stress disorder (PTSD), and if there was a proper independent assessment done with the knowledge we have today, the appellant, as likely as not, would have had a medical discharge and PTSD diagnosis.  See May 2015 Independent Medical Review, p. 11.  The private examiner diagnosed the appellant with PTSD, severe major depressive disorder with psychotic features, secondary to PTSD, and dissociative fugue.  The examiner then noted that these disabilities began in service and the conduct which resulted in his "other than honorable" discharge represented the behavioral manifestations of these conditions.  

As there are conflicting medical opinions with regard to whether the appellant was insane at the time he committed the offenses that led to his other than honorable discharge, another opinion is necessary to reconcile the conflicting medical opinions.  See McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Obtain a VA psychiatric opinion to address whether the Veteran was insane at the time he committed offenses that led to his other than honorable discharge.  If possible, please obtain an opinion from a different VA examiner than the one that provided the July 2015 VA opinion.

The examiner should review the record.  The examiner should make reference to the pertinent service treatment records including a June 1975 notation that the appellant had multiple personal problems; a July 1975 service treatment showing that the appellant had been having trouble coping with everyday life in the Marine Corps ever since he first received a letter from his wife asking for a divorce and reflecting a diagnosis of situational anxiety reaction; and the March 1978 normal separation examination.

The examiner should further review the July 2015 VA examiner's opinion as well as the May 2015 private examiner's opinion and address any conflicting assessments.

The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that the appellant was insane during his service when he committed his various offenses (theft of property worth over $400.00; four AWOL violations, including one of over 100 days from September 1977 to late January 1978; harboring of a service member whom he knew was AWOL, and his unlawful concealment of the property of a Sergeant worth over $400 which he knew to be stolen).

The examiner should note that for VA purposes, an insane person is defined as one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides. 38 C.F.R. § 3.354.

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.

2.  The RO/AMC should review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.

3.  The RO/AMC should then readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran and his attorney should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




